Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 1 of 12 PageID 164




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

   STEVEN MCBRIDE,

             Plaintiff,

   v.                                                   Case No. 3:20-cv-620-TJC-JRK

   WALMART INC., et al.,

             Defendants.


                                          ORDER

             This employment case is before the Court on Defendants Walmart Inc.,

   Doug McMillion, and two store managers’ Motion to Dismiss. (Doc. 9). Plaintiff

   Steven McBride, proceeding pro se, filed a Response in opposition. (Doc. 16).

        I.        BACKGROUND

             McBride filed this lawsuit on June 17, 2020. (Doc. 1). McBride alleges

   eleven violations: (1) discrimination under Title VII of the Civil Rights Act of

   1964, 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”); (2) discrimination under the

   Age Discrimination in Employment Act, 29 U.S.C. §§ 621 to 634 (“ADEA”); (3)

   discrimination in violation of the Civil Rights Act of 1866, 42 U.S.C. § 1981 (“§

   1981”); (4) “NLRA”; (5) “unfair business practices act”; (6) “negligence”; (7)

   “discrimination” 1; (8) “slander/libel”; (9) “breach of confidentiality”; (10) “sexual



             1   Because McBride alleges this violation under state law, (Doc. 1 at 2),
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 2 of 12 PageID 165




   harassment”; and (11) “hostile work environment.” (Doc. 1 at 2–3). In support,

   McBride includes thirteen internal employee complaints he submitted to

   Walmart (“Walmart complaints”) (Docs. 16-9–16-23), the Equal Employment

   Opportunity Commission’s (“EEOC”) Dismissal and Notice of Rights (Doc. 1-1),

   a partial summary of the claims (Doc. 1-2), and a Charge Against Employer

   form he submitted to the National Labor Relations Board (“NLRB”) (Doc. 1-3).

         McBride’s Complaint is not a model of organization or clarity, but it

   appears to allege a patchwork chronology of improper conduct and various

   challenges at the Walmart Supercenter where he worked. (Docs. 16-9–16-23; 1-

   2). To the extent that the Court can decipher the allegations, the Court recounts

   that chronology below.

         Walmart hired McBride on December 10, 2018 to work as a “cap-2

   associate.” 2 (Doc. 1-2). McBride filed his first Walmart complaint on May 6,

   2019, saying that a supervisor, Jose, lied to an assistant manager in an attempt

   to get a fellow associate fired, verbally abused that associate, bragged about

   trying to get another associate fired, told multiple Walmart associates private

   information about an associate, threatened to fire McBride for making Jose look

   bad, and threatened to fire anyone who listened to McBride. (Doc. 16-9).



   the Court presumes this count alleges a violation of the Florida Civil Rights Act,
   FLA. STAT. §§ 760.01 to 760.11.
         2   McBride does not define “cap-2 associate.”


                                           2
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 3 of 12 PageID 166




         In a document titled “Facts,” included among McBride’s Walmart

   complaints in the exhibits to his Complaint, McBride argued that his first

   Walmart    complaint   was    confidential,   and   a   supervisor   broke   that

   confidentiality. (Doc. 16-10 ¶ 10). McBride further stated that managers “John”

   and “IVI” told all the other cap-2 associates not to communicate with McBride,

   that an assistant manager assigned him to work in the health and beauty aid

   department as a punishment for his previous Walmart complaint, and that

   Defendants passed over McBride for a vacant supervisor position, in favor of a

   white employee who had not worked at Walmart as long and did not have

   any college education. Id. ¶¶ 20–22.

         In McBride’s second Walmart complaint, dated July 3, 2019, he recounted

   unsafe working conditions including broken containers of chemicals in his

   workspace. (Doc. 16-11). Additionally, he was forced to unload products while it

   rained and the floor was wet, in the dark, and with a damaged tool. Id.

         In McBride’s third Walmart complaint, dated July 19, 2019, he asserted

   that an assistant manager told him and other associates they could not discuss

   salaries. (Doc. 16-12 ¶ 2). He also claimed he and other male employees were

   forced to retrieve grocery carts under threat of firing. Id. ¶ 7. In his fourth

   Walmart complaint, dated July 31, 2019, McBride argued that in response to

   the third Walmart complaint, upper-level staff read a written statement to

   McBride clarifying he could discuss wages, but that he and other associates


                                          3
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 4 of 12 PageID 167




   believed McBride was being “set up” and they were still scared to talk about

   wages after the events transpired. (Doc. 16-13 ¶¶ 1–6).

         McBride’s fifth Walmart complaint dated August 13, 2019, focused on

   Walmart C.E.O. Doug McMillion. McBride concluded that McMillion misled

   Walmart employees and customers about the average wages being paid to

   Walmart employees to “affect commerce,” “affect the job-hunting market,” stop

   the associates from organizing, and stop customers from boycotting Walmart

   stores. Id. ¶¶ 2–10. In McBride’s sixth Walmart complaint, dated August 28,

   2019, he said Walmart improperly stored hazardous materials, including wet

   bullets. (Doc. 16-15 ¶¶ 6–10). He further explained that while in transport,

   hazardous materials were stored in hot trucks. Id. ¶ 11(d)–(f). McBride also

   listed hazardous materials he was required to unload. Id.

         McBride’s seventh Walmart complaint, from September 8, 2019,

   recounted how an assistant manager pretextually terminated an employee for

   violating unclear safety standards, as a response to members organizing for

   better wages. (Doc. 16-16). His eighth Walmart complaint, dated September 23,

   2019, detailed how a supervisor forced an associate to use dangerous

   equipment. (Doc. 16-17 ¶¶ 3–9). That complaint also said that the supervisor

   lied to an assistant manager about an associate quitting. Id.

         In McBride’s ninth Walmart complaint, dated October 28, 2019, he

   complained about having only one chance to work overtime despite consistently


                                          4
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 5 of 12 PageID 168




   communicating his availability. (Doc. 16-18 ¶ 5). In comparison, three white

   associates all hired after McBride routinely received overtime, which led to a

   pay disparity. Id. ¶¶ 6–7. 3 McBride also stated that all three men were vocal

   about refusing to form a union. Id. ¶¶ 11–12. 4

         McBride’s tenth Walmart complaint, from November 10, 2019, stated that

   he and other associates had a right to file a civil action for the improper cleanup

   of paint containing hydrofluoric acid and forcing employees to work with paint

   fumes. (Doc. 16-19). His eleventh Walmart complaint, dated December 15, 2019,

   asserted that he overheard a supervisor call McBride “gay” to other associates

   and tell them he would call McBride “your Daddy.” (Doc. 16-20 ¶¶ 5–6). McBride

   further claimed that the supervisor solicited and received Jacksonville Jaguar

   merchandise from an associate and made sexual advances towards two female

   associates (one of whom quit as a result). Id. ¶ 7.

         The twelfth Walmart complaint, from December 22, 2019, asserted that

   a supervisor forced McBride to unload items from a truck trailer while the

   truck’s engine was running. (Doc. 16-20 ¶ 4). In a separate document, McBride




         3  McBride said the three white associates bragged about getting
   paychecks between $1,300 and $1,500 while McBride only received a paycheck
   of $750. Id. ¶ 8.
         4 In response to McBride’s complaint to the Occupational Safety and
   Health Administration (“OSHA”), McBride claimed the three men were chosen
   to speak on Walmart’s behalf and say there were no safety violations.


                                           5
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 6 of 12 PageID 169




   stated that on December 30, 2019, an assistant manager promised to promote

   two newly hired white men sooner than all the more senior cap-2 employees.

   (Doc. 1-2). McBride’s thirteenth Walmart complaint, from January 15, 2020,

   stated that he was subjected to an interrogation in retaliation for his December

   15, 2019 Walmart complaint, during which two female interrogators made

   inappropriate accusations about him. (Doc. 16-21 ¶ 7).

            In their Motion to Dismiss, filed October 21, 2020, Defendants argue that

   the Complaint should be dismissed for insufficient service of process under

   Federal Rule of Civil Procedure 12(b)(5), failure to state a claim upon which

   relief can be granted under Federal Rule of Civil Procedure 12(b)(6), and as a

   “shotgun pleading” that failed to give adequate notice of the claims and the

   grounds upon which each claim rests under Federal Rules of Civil Procedure

   8(a)(2) and 10(b). (Doc. 9). In his response, McBride argues that Defendants

   properly waived service of process and that by including all his internal

   complaints to Walmart as well as related documents filed with the EEOC and

   NLRB, he sufficiently stated his claims. (Doc. 16).

      II.      DISCUSSION

            The Court bears in mind that “[p]ro se pleadings are held to a less

   stringent standard than pleadings drafted by attorneys and will, therefore, be

   liberally construed.” Tannenbaum v. U.S., 148 F.3d 1262, 1263 (11th Cir. 1998)

   (per curiam). However, “[d]espite construction leniency afforded pro se litigants,


                                            6
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 7 of 12 PageID 170




   we nevertheless have required them to conform to procedural rules.” Loren v.

   Sasser, 309 F.3d 1296, 1304 (11th Cir. 2002) (per curiam).

         A. Service of Process

         Defendants move to dismiss the Complaint under Federal Rule of Civil

   Procedure 12(b)(5) for insufficient service of process. Proper service of process

   is governed by Federal Rule of Civil Procedure 4. Under Rule 4(e), an individual

   may only be served by:

         (1) following state law for serving a summons in an action brought
         in courts of general jurisdiction in the state where the district court
         is located or where service is made; or (2) doing any of the
         following: (A) delivering a copy of the summons and of the
         complaint to the individual personally; (B) leaving a copy of each
         at the individual's dwelling or usual place of abode with someone
         of suitable age and discretion who resides there; or (C) delivering
         a copy of each to an agent authorized by appointment or by law to
         receive service of process.

   Under Rule 4(h), a corporation must be served:

         (1) in a judicial district of the United States: (A) in the manner
         prescribed by Rule 4(e)(1) for serving an individual; or (B) by
         delivering a copy of the summons and of the complaint to an officer,
         a managing or general agent, or any other agent authorized by
         appointment or by law to receive service of process and—if the
         agent is one authorized by statute and the statute so requires—by
         also mailing a copy of each to the defendant; (2) at a place not
         within any judicial district of the United States, in any manner
         prescribed by Rule 4(f) for serving an individual, except personal
         delivery under (f)(2)(c)(i).

   McBride named both a corporation and individuals as Defendants, so both rules

   are relevant. McBride improperly sent the Complaint by certified mail, failed to



                                            7
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 8 of 12 PageID 171




   properly serve waivers of process, failed to obtain waiver signatures, and did

   not hire a process server. (See Docs. 6, 16). McBride contends that he spoke with

   a legal representative of the Defendants, who agreed over the phone to waive

   service of process. (Doc. 16 at 1–2). But Rule 4 does not allow verbal waiver

   request: “The notice and request [for a waiver] must: (A) be in writing . . . ,”

   among other requirements. Fed. R. Civ. P. 4(d)(1)(A). Therefore, the Court must

   dismiss the case for insufficient service. However, because McBride may

   attempt to properly serve the Complaint, the Court will review it so plaintiff

   may file an amended complaint if he is so inclined.

         B.    Shotgun Pleading

         Defendants assert that the Complaint (Doc. 1) is a shotgun pleading. The

   Eleventh Circuit has long warned against shotgun pleadings:

         [W]e have identified four rough types or categories
         of shotgun pleadings. The most common type—by a long shot—is
         a complaint containing multiple counts where each count adopts
         the allegations of all preceding counts, causing each successive
         count to carry all that came before and the last count to be a
         combination of the entire complaint. The next most common
         type . . . is a complaint that . . . is . . . replete with conclusory,
         vague, and immaterial facts not obviously connected to any
         particular cause of action. The third type of shotgun pleading is
         one that commits the sin of not separating into a different count
         each cause of action or claim for relief. Fourth, and finally, there is
         the relatively rare sin of asserting multiple claims against multiple
         defendants without specifying which of the defendants are
         responsible for which acts or omissions, or which of the defendants
         the claim is brought against. The unifying characteristic of all
         types of shotgun pleadings is that they fail to one degree or
         another, and in one way or another, to give the defendants


                                            8
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 9 of 12 PageID 172




         adequate notice of the claims against them and the grounds upon
         which each claim rests.

   Weiland v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1321–23 (11th Cir.

   2015). McBride’s Complaint falls into the latter three categories. It pronounces

   conclusory allegations with references to a packet of documents, but without

   specifying which facts are relevant and to which allegations. (See Doc. 1).

   Although the Court could reasonably infer a connection between some facts and

   causes of action, McBride’s Complaint fails to describe the facts associated with

   some counts altogether, including “slander/libel” and negligence. Id. Finally,

   McBride fails to specify which claims he asserts against which Defendants. Id.

         In short, the allegations do not properly inform Defendants, or the Court,

   of the claims asserted or of the facts upon which those claims rest. The Court

   cannot go through all the pages and exhibits filed with the Complaint to

   determine which claims correspond to which facts and which Defendants. See

   Osahar v. U.S. Postal Service et al., 297 Fed. App’x 863, 864 (11th Cir. 2008)

   (per curiam). The closest McBride comes to making a short and plain statement

   is in a document attached to the EEOC Dismissal and Notice of Rights that

   summarizes his allegations, but the summary does not meet the standards of

   the Federal Rules of Civil Procedure 8(a)(2) and 10(b). McBride’s Complaint

   (Doc. 1) must therefore be dismissed.




                                           9
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 10 of 12 PageID 173




          C.    Leave to Amend

          “A district court’s discretion to deny leave to amend a complaint is

    ‘severely restricted’ by Fed. R. Civ. P. 15, which stresses that courts should

    freely give leave to amend ‘when justice so requires.’” Woldeab v. Dekalb Cnty.

    Bd. of Educ., 885 F.3d 1289, 1291 (11th Cir. 2018) (quoting Thomas v. Town of

    Davie, 847 F.2d 771, 773 (11th Cir. 1988)). “Where it appears that a more

    carefully drafted complaint might state a claim, a pro se plaintiff ‘must be given

    at least one chance to amend the complaint before the district court dismisses

    the action with prejudice.’” Powers v. Sec’y, U.S. Homeland Sec., 846 Fed. App’x

    754, 758 (11th Cir. 2021) (per curiam) (quoting Bank v. Pitt, 928 F.2d 1108,

    1112 (11th Cir. 1991), overruled in part by Wagner v. Daewoo Heavy Indus.

    Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc) (holding that this rule

    does not apply to counseled plaintiffs)). Some of McBride’s claims may be able

    to go forward if they are presented in a complaint that complies with the Federal

    Rules of Civil Procedure. Therefore, the Court dismisses the Complaint (Doc. 1)

    without prejudice, and McBride may file an amended complaint if he so chooses.

          It is difficult for a person to pursue a lawsuit without a lawyer and the

    Court suggests McBride strongly consider hiring one to assist him in evaluating

    whether he has a potential case to bring, and if so, to determine an advisable

    strategy. If he chooses not to obtain an attorney, the Jacksonville Chapter of

    the Federal Bar Association operates a Legal Information Program on the ninth


                                           10
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 11 of 12 PageID 174




    floor of the United States Courthouse, 300 North Hogan Street, Jacksonville,

    that provides free information to pro se litigants. The program is typically

    available every Tuesday from 11:00 a.m. – 12:30 p.m. by appointment, but

    during the COVID-19 pandemic, appointments have been virtual or telephonic. 5

    If McBride does not contact a lawyer to represent him, he is encouraged to take

    advantage of the Legal Information Program.

            Accordingly, it is hereby

            ORDERED:

            1.    Defendants’ Motion to Dismiss Plaintiff’s Complaint (Doc. 9) is

    GRANTED. The Complaint (Doc. 1) is DISMISSED without prejudice.

            2.    If he so chooses, Plaintiff may file an amended complaint no later

    than August 27, 2021. He must then properly serve that complaint before the

    case can go forward.

            DONE AND ORDERED in Jacksonville, Florida the 23rd day of July,

    2021.




            Plaintiff may make an appointment by calling the Jacksonville Clerk’s
            5

    Office   at     (904)-549-1900.  More     information    is   available    at
    https://www.flmd.uscourts.gov/legal-information-program.


                                           11
Case 3:20-cv-00620-TJC-JRK Document 17 Filed 07/23/21 Page 12 of 12 PageID 175




    LK
    Copies:

    Pro se Plaintiff
    Counsel of record




                                         12
